Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
Claims 1-4, 8, 11-14, 16-35, 37-43, 45-46, 48-56, 60-61, 64-66, 68-78, 80-91, 93-113, 115-129, 133-135, and 137-144 were canceled. 
Claims 161-162 were added.
Claims 5-7, 9-10, 15, 36, 44, 47, 57-59, 62-63, 67, 79, 92, 114, 130-132, 136 and 145-162 are pending and under consideration. 

Withdrawn Rejections
Objections of claims 132 and 159 were withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim 157 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 5-7, 9-10, 15, 36, 44, 47, 57-59, 62-63, 65, 67, 79, 92, 114, 130-132, 136 and 145-160 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 5-7, 9-10, 15, 36, 44, 47, 57, 58, 62-63, 67, 79, 92, 114, 130-132, 136, 145-147, 149-156 and 159 under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS filed on 23 July 2019) and US2016/0039942 (hereinafter PGPub '942) as applied to claims 5-7, 9-10, 15, 36, 44, 47, 57, 58, 62-63, 67, 79, 92, 114, 130-132, 136, 145-147, and 149-156 above, and further in view of US patent No. 10087250 (hereinafter patent ‘250) is withdrawn. Applicant amended the claims, thereby obviating this rejection/objection. 

Maintained / New Rejections 
Claim Objections
Claim(s) 15 and 147 is/are objected to because of the following informalities: “a modification(s) to alter the isoelectric point, or combinations thereof” in line 4 should read “a modification(s) to alter the isoelectric point, and combinations thereof”. See MPEP 2173.05(h) for proper Markush group format. Appropriate correction is required.

Claim(s) 162 is/are objected to because of the following informalities: “B7-H3, or a combination” in line 2 should read “B7-H3, and a combination”. See MPEP 2173.05(h) for proper Markush group format. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 9-10, 15, 36, 44, 47, 57-59, 62-63, 67, 79, 92, 114, 130-132, 136 and 145-162 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention relates to a genus of multispecific polypeptides having constrained anti-CD3 disulfide-stabilized Fv antibody that will bind to an antigen only when at least one antigen binding domain is bound to its tumor associated antigen (TAA). The claims required the following functions:  (1) the constrained anti-CD3 disulfide-stabilized Fv antibody portion of the multispecific polypeptide do not have the ability to bind to an antigen when the at least one antigen binding domain is not bound to an antigen, and (2) binding of the at least one antigen binding domain to TAA renders the constrained anti-CD3 disulfide-stabilized Fv antibody portion of the multispecific polypeptide to bind to CD3, but these functions are only defined by a partial structure of a multispecific binding protein comprising a first component and second component comprising a N-terminus of a constrained anti-CD3 disulfide-stabilized Fv antibody portion that is linked to the C-terminus of the Fc region.  The specification does not disclose and the prior art does not teach all the structural features of an multispecific binding protein that (1) restricts the anti-CD3 disulfide-stabilized Fv antibody from binding to an antigen, and (2) how binding of the antigen binding domain to TAA leads to reorientation of the anti-CD3 disulfide-stabilized Fv antibody of the multispecific binding protein to bind to CD3.
See for example MPEP 2163 stating in part:
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."
Instant specification did not disclose how the non-cleavable linker affect CD3-binding region so that CD3-binding region is not able to bind cell surface CD3 unless at least one of the antigen binding domain is bound to its TAA. Instant specification disclosed that several constructs comprising non-cleavable linkers bind to TAA-expressing cells but do not bind to T cells in isolated culture (example 2, page 135-137). Instant specification further disclosed that several constructs exhibited capacity to mediate target antigen specific T-cell activation when incubated in reporter T cell co-culture in the presence of TAA-expressing target cells (example 3, page 137-138).  However, instant specification did not disclose how the binding of TAA-binding domain to TAA affects the constrained CD3-binding domain through interposing Fc region to induce the constrained CD3-binding domain to bind to CD3 on T-cell. 
In addition, the instant claimed genus of multispecific polypeptide encompasses embodiments where the antigen binding domain is attached at any location on the multispecific polypeptide.  Many multispecific polypeptide shown in Figure 1 have a TAA-binding domain at C-terminus of CD3-binding region. TAA-binding domain at C-terminus “might” be able to affect constrained CD3-binding region to bind CD3 when TAA-binding region is bound to TAA because TAA-binding region is directly fused to CD3-binding region although instant specification did not disclose how this happens. Specific examples of mutlispecific polypeptides, cx1356, cx1357, cx1358, cx1359, cx1360, cx681, are comprised of an antigen binding domain that is located at the c-terminus of the constrained CD3-binding region (Fig. 2B).  The instant specification does not disclose and the prior art does not teach how a multispecific polypeptide comprising a TAA-binding domain other than at the c-terminus immediate of the constrained CD3-binding region would permit the constrained CD3-binding region to bind to CD3 when the antigen binding domain binds to a tumor associated antigen. 
In summary, instant specification did not disclose and the prior art does not teach the common structural features that are required for a multispecific antibody comprising non-cleavable linkers to affect CD3-binding region so that CD3-binding region is not able to bind cell surface CD3 unless at least one of the antigen binding domain is bound to its TAA.  A general disclosure and a couple of working examples does not permit a skilled artisan to predict all the structural features that are required for a claimed genus of multispecific polypeptide comprising non-cleavable linker that controls the CD3-binding region so that the CD3-binding region is not able to bind cell surface CD3 unless at least one of the antigen binding domain is bound to its TAA. Therefore, instant specification did not provide adequate written description for non-cleavable linkers which are essential or critical feature of the invention. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, and 150-156 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS filed on 23 July 2019) in view of US2016/0039942 (hereinafter PGPub '942).
Regarding claims 5, 7, 10, 57-58, 67, 79, 130, 146, 150, and 156, PGPub '823 teaches a bispecific construct comprising a first component comprising an immunoglobulin Fc region and a second component comprising a CD3-binding region, wherein the CD3 binding region is Fv antibody fragment comprising a variable heavy chain (VH) and a variable light chain (VL); the Fc is a heterodimeric Fc comprising a first Fc polypeptide and a second Fc polypeptide and the VH and VL of the anti-CD3 antibody or antigen binding fragment are linked to opposite polypeptides of the heterodimeric Fc; wherein the Fc region is positioned N-terminal to the CD3-binding region; and the first component comprises a Fab against CD19, which is a tumor associated antigen (TAA) (sheet 132 of 160, Figure 64). PGPub '823 teaches scFv anti-CD19 (Figure 67 and paragraph 165). PGPub '823 teaches polypeptide linker (GGGGSGGGGSGGGGSGGGG) which fuses anti-CD32b mAb-Fv to Fc (figure 39D). PGPub '823 teaches that the molecules may be stabilized by the incorporation of disulfide bridges linking the VH and VL domains (paragraph 208).
Regarding claim 92, PGPub '823 teaches antibody-drug conjugates (paragraph 270). 
Regarding claims 131 and 132, PGPub '823 teaches (GGGGS)X3 linker which is same amino acid sequence as SEQ ID NO: 170 of instant application (figure 67).
Regarding claim 145, PGPub '823 teaches domain antibodies (paragraph 162).
Regarding claim 147, PGPub '823 teaches “knobs and holes” variants, “charge pairs” variants as well as “pI variants” (paragraph 109).
Regarding claims 136 and 155, PGPub '823 teaches a pharmaceutical composition (paragraph 367).
Regarding claim 152, PGPub '823 teaches that each monomer may bind to same receptor or ligand in different locations (e.g., different epitopes; paragraph 171).
Regarding claim 153, PGPub '823 teaches anti-CD19 X anti-CD3 mAb-Fv (figure 64, sheet 132 of 160). Since the anti-CD19 Fab have same amino acid sequence, the two Fab must bind to the same epitope.  
Regarding claim 154, PGPub '823 teaches antibody format wherein two different scFv are linked to each of two polypeptide of heterodimeric Fc (figure 67, sheet 135 of 160).
However, PGPub '823 does not teach that CD3-binding region is not able to bind or engage cell surface CD3 unless the at least one antigen binding domain is bound to its TAA.
Regarding claim 5, PGPub '942 teaches a composition comprising: (i) a targeting moiety capable of directly or indirectly targeting to unwanted cells, and (ii) at least one further moiety that has a masked immune cell binding region so as to prevent binding of the further moiety to an immune cell, wherein the masked immune cell binding region, optionally a T cell binding region, is capable of being selectively unmasked, optionally by selective cleavage of one or more linkers that contain cleavage sites or a conformational change in the further moiety that unmasks the immune cell binding region, when the molecule is in the vicinity of the unwanted cells so as to allow binding of the further moiety to an immune cell (claim 1 of PGPub '942).  PGPub '942 teaches that selective activation of immune cells is based on selective unmasking of an immune cell binding region in the vicinity of unwanted target cells by an agent that resides in the vicinity of the unwanted cells (paragraph 008). In this way, the technology is more specific for the unwanted cell (e.g. more cancer specific) by virtue of the immune cell binding region only being unmasked in the vicinity of the unwanted cell (e.g. in the presence of a cancer associated protease). This dramatically expands the therapeutic window of bispecific antibodies and so facilitates larger doses of drug to be given leading to greater target effect (paragraph 008).  PGPub '942 teaches a molecule comprising an anti-CD19 scFv (targeting moiety) linked to an anti-CD3 scFv (the further moiety) further linked to the CD3 epsilon domain (the masking moiety) (e.g. molecule in FIG. 3; example 1, paragraph 238).
Regarding claims 9 and 151, it would be obvious to add the antigen binding domain to either N-terminus of the Fc region or C-terminus of the CD3 binding region of the multispecific polypeptide construct because the prior art teaches antibodies having antigen binding domain on either side of the Fc regions.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '823 and PGPub '942 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace CD3-binding region of PGPub '823 with masked CD3-binding region of PGPub '942 in order to make a bispecific construct that is more specific to cancer cell.  Because PGPub '942 teaches that the technology is more specific for the unwanted cell (e.g. more cancer specific) by virtue of the immune cell binding region only being unmasked in the vicinity of the unwanted cell (paragraph 008) and this dramatically expands the therapeutic window of bispecific antibodies and so facilitates larger doses of drug to be given leading to greater target effect (paragraph 008), it would be obvious to one of ordinary skill in the art that it would be advantageous to replace CD3-binding region of PGPub '823 with “masked” CD3-binding region of PGPub '942.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because PGPub '942 teaches “masked” CD3-binding region which is unmasked in the vicinity of cancer cell and therefore one of ordinary skill in the art would reasonably expect that the combined invention made by replacing CD3-binding region of PGPub '823 with masked CD3-binding region of PGPub '942 would also be unmasked in the vicinity of cancer cell and activate T-cells with CD3 receptors. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
 	In the response filed on 3/14/2022, Applicant argued, “Specifically, the cited references do not teach or suggest constructs having the claimed structure that exhibit constrained binding to CD3 on T cells in the absence of TAA-expressing cells. Accordingly, nothing in the cited references would have motivated a skilled artisan to modify the references to arrive at the instant claims with a reasonable expectation of success” (page 25).
Applicant's arguments have been fully considered but they are not persuasive. The invention made by combined teachings of the cited references will not bin to CD3 in the absence of TAA-expressing cells because of the masked CD3-binding region unless it binds to TAA first in the cancer microenvironment. Only when bound to TAA (i.e. only at the cancer microenvironment), this masking moiety will be cleaved off and the polypeptide will then bind to CD3. Therefore, Applicant’s argument that the cited references do not teach or suggest constructs having the claimed structure that exhibit constrained binding to CD3 on T cells in the absence of TAA-expressing cells is not persuasive. 
Applicant further argued, “As explained supra, the '942 publication teaches (i) a targeting moiety capable of directly or indirectly targeting to unwanted cells, and (ii) at least one further moiety that has a masked immune cell binding region (e.g., a T cell binding region), so as to prevent binding of the further moiety to an immune cell, wherein the T cell binding region can be selectively unmasked in the vicinity of the unwanted cells. As explicitly acknowledged by the Examiner, the '942 publication teaches that the further moiety is an anti-CD3 scFv linked to a masking moiety that is a CD3 epsilon domain. The Working Examples of the '942 publication describe that the anti-CD3 scFv is linked to the CD3 epsilon domain, which serves as the masking moiety, and that activation of T cells is only observed if the proteolytic (i.e., cleavable) linker linking the anti-CD3 scFv and the CD3 epsilon domain is proteolytically cleaved. See Example 1. This construct is exemplified by Figure 3, duplicated below for convenience. Thus, the construct in '942 is very different from the present claims at least because (1) it includes a CD3 epsilon domain to mask the binding of the anti-CD3 scFv; and (2) the unmasking of the CD3-scFv binding requires proteolytic cleavage of the cleavable linker (and not binding to a TAA as recited by the present claims).
By contrast, the instant claims do not recite a masking moiety (e.g., a CD3 epsilon domain), much less that a masking moiety is attached to the CD3-binding domain and must be proteolytically cleaved therefrom to induce T cell activation. Furthermore, as described above, the constructs of the present Working Examples exhibit constrained CD3 binding and none include a masking moiety as described in the '942 publication” (page 25-26).
	 Applicant's arguments have been fully considered but they are not persuasive. Although the constructs of the present working examples do not include a masking moiety, instant claim 5 still encompasses the polypeptide construct of PGPub '823 and PGPub '942 comprising the masking moiety. As long as the polypeptide construct of PGPub '823 and PGPub '942 comprising the masking moiety is encompassed by instant claims, instant claims are obvious over the cited references. 
	Applicant further argued, “The Examiner asserts "one of ordinary skill in the art would replace the CD3-binding region of PGPub '823 with masked CD3-binding region of PGPub '942 in order to make a bispecific construct that is more specific to cancer cell." Applicant respectfully disagrees and submits that if the CD3-binding region of the '823 publication were to be replaced with the masked CD3-binding region of the '942 publication, the resulting construct would contain a masking moiety, which is not included or claimed in Applicant's invention. Further, the masking moiety of the '942 publication functions by virtue of being separated from the CD3-binding region by proteolytic cleavage of the linker between the masking moiety and CD3-binding region. In contrast, the instant claims recite a non-cleavable linker. Thus, unlike the linker in the '942 publication, the linker recited by the instant claims will not be cleaved to dissociate different components of the construct” (page 26-27).
	Applicant's arguments have been fully considered but they are not persuasive. Since instant claims do not recite “masking moiety”, instant claims encompasses the construct both with and without the masking moiety. Furthermore, the non-cleavable linker Applicant argued about is not the same linker as that between anti-CD3 antibody and masking moiety. While the non-cleavable linker recited by instant claims is between Fc region and anti-CD3 dsFv antibody, the cleavable linker taught by PGPub '942 is between anti-CD3 antibody and masking moiety. Therefore, Applicant’s argument about the non-cleavable linker is not persuasive.



Claim(s) 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-148, and 150-156 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS filed on 23 July 2019) in view of US2016/0039942 (hereinafter PGPub '942) as applied to claims 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, and 150-156 above, and further in view of US patent No. 10010626 (hereinafter patent ‘626).
Regarding claims 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, and 150-156, teachings of PGPub '823 and PGPub '942 were discussed above.
However, PGPub '823 and PGPub '942 do not teach non-cleavable linker of SEQ ID NO: 10.
Regarding claim 148, patent ‘626 teaches SEQ ID NO: 7 which is same amino acid sequence as SEQ ID NO: 10 of instant application (see below for result 1 of SEQ ID NO: 10.rai).
Result 1 of SEQ ID NO: 10.rai

    PNG
    media_image1.png
    533
    749
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '823, PGPub '942 and patent ‘626 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would have been motivated to use non-cleavable linker of SEQ ID NO: 10 taught by patent ‘626 to couple the first and second components of the multispecific polypeptide construct because the non-cleavable linker of SEQ ID NO: 10 was well known in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the non-cleavable linker of SEQ ID NO: 10 was well known in the art. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, 150-156, 158 and 160 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS filed on 23 July 2019) in view of US2016/0039942 (hereinafter PGPub '942) as applied to claims 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, and 150-156 above, and further in view of US patent No. 10131710 (hereinafter patent ‘710). 
Regarding claims 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, and 150-156, the teachings of PGPub '823 and PGPub '942 were discussed above.
However, PGPub '823 and PGPub '942 do not teach that the CD3-binding region comprises VH-CDR1, VH-CDR2, and VH-CDR3 comprising SEQ ID NO: 211, 212, and 18, respectively; and VL-CDR1, VL-CDR2, and VL-CDR3 comprising SEQ ID NO: 229, 230, and 225, respectively.
Regarding claims 158 and 160, patent ‘710 teaches SEQ ID NO: 1 which comprises SEQ ID NO: 211, 212, and 18 of instant application (see SCORE; result 13 of 211fus212fus18.rai). Patent ‘710 teaches SEQ ID NO: 190 which comprises SEQ ID NO: 229, 230, and 225 of instant application (see SCORE; result 1 of 229fus230fus225.rai).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '823, PGPub '942 and patent ‘710 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use the specific sequence of VH and VL of anti-CD3 antibody taught by patent ‘710 for the anti-CD3 antibody portion of the multispecific polypeptide construct of PGPub '823 and PGPub '942 in order to provide an alternative multispecific polypeptide construct comprising the specific sequences of VH and VL of anti-CD3 antibody taught by patent ‘710.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because patent ‘710 teaches that anti-CD3 antibody with specific CDR sequences binds to CD3 as required by instant claims. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, 150-156, 159 and 161 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS filed on 23 July 2019) in view of US2016/0039942 (hereinafter PGPub '942) as applied to claims 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, and 150-156 above, and further in view of WO2018/191438 (hereinafter WO438; IDS filed on 7/23/2019).
Regarding claims 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, and 150-156, the teachings of PGPub '823 and PGPub '942 were discussed above.
However, PGPub '823 and PGPub '942 do not teach that the CD3-binding region comprises VH comprising SEQ ID NO: 44; and VL comprising SEQ ID NO: 64.
Regarding claim 159 and 161, WO438 teaches SEQ ID NO: 44 which is 100% identical to SEQ ID NO: 44 of instant application (SCORE; Result 1 of 44.rag). WO438 teaches SEQ ID NO: 64 which is 100% identical to SEQ ID NO: 64 of instant application (SCORE; Result 1 of 64.rag).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '823, PGPub '942 and WO438 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would have been motivated to use the specific sequence of VH and VL of anti-CD3 antibody taught by WO438 for the anti-CD3 antibody portion of the multispecific polypeptide construct of PGPub '823 and PGPub '942 in order to provide an alternative multispecific polypeptide construct comprising the specific sequence of VH and VL of anti-CD3 antibody of WO438.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because WO438 teaches that anti-CD3 antibody comprising specific sequences of SEQ ID NO: 44 and 64 binds to CD3 as required by instant claims. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, 150-156 and 162 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS filed on 23 July 2019) in view of US2016/0039942 (hereinafter PGPub '942) as applied to claims 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, and 150-156 above, and further in view of US2017/0037130 (hereinafter US130; IDS filed on 7/23/2019). 
Regarding claims 5, 7, 9-10, 57-58, 67, 79, 92, 130-132, 136, 145-147, and 150-156, the teachings of PGPub '823 and PGPub '942 were discussed above.
However, PGPub '823 and PGPub '942 do not teach that TAA is DLL3.
Regarding claim 162, US130 teaches anti-DLL3/anti-CD3 bispecific antibody which can be used for treatment of cancer related to the overexpression of DLL3 (abstract and paragraph 008). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace anti-CD19 antibody portion of anti-CD19/anti-CD3 multispecific construct taught by US823 and US942 with anti-DLL3 antibody portion of anti-DLL3/anti-CD3 bispecific antibody taught by US130 to make anti-DLL3/anti-CD3 multispecific construct for the treatment of DLL3-overexpressing cancer because US130 teaches that anti-DLL3/anti-CD3 bispecific antibody can be used for the treatment of DLL3-overexpressing cancer.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because US130 teaches that anti-DLL3/anti-CD3 bispecific antibody can be used for the treatment of DLL3-overexpressing cancer. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 5-7, 9-10, 15, 36, 57, 63, 67, 79, 114, 136, 145, 147, 149, 155, and 158-162 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92, 109, 148-149, 151, 153-154 of copending Application No. 15/951137 (hereinafter application ‘137; US2019/0010242; IDS filed on 23 July 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 5-7, 9-10, 15, 36, 57, 63, 67, 79, 145, 147 and 149, claim 92 of application ‘137 claims a multispecific polypeptide construct, the multispecific polypeptide construct comprising a first component comprising a heterodimeric immunoglobulin Fc region and a second component comprising a CD3-binding region wherein: the first and second components are coupled by a linker that is a polypeptide of 3-18 amino acids in length, wherein the Fc region is amino-terminal to the CD3-binding region; the CD3-binding region is an anti-CD3 disulfide stabilized Fv antibody fragment (dsFv) comprising a variable heavy chain (VH) and a variable light chain (VL), wherein the VH and VL are linked to opposite polypeptides of the heterodimeric Fc; each of the Fc polypeptides of the heterodimeric Fc region comprises a knob-into-hole modification or a charge mutation to increase electrostatic complementarity of the Fc polypeptides; the first component comprises at least one antigen binding domain that is a single domain antibody (sdAb) and binds a tumor associated antigen (TAA), wherein the at least one antigen binding domain of the first component is linked amino-terminal to the Fc region; and the second component comprises at least one antigen binding domain that is a sdAb and binds to the same TAA, wherein the at least one antigen binding domain of the second component is linked carboxy-terminal to the CD3-binding region, wherein (i) each of the sdAbs is a camelid VHH or a humanized camelid VHH; and (ii) the CD3-binding region is not able to bind cell surface CD3 as determined by flow cytometry, unless the at least one antigen binding domain is bound to its TAA.  
Regarding claims 114, 136, and 155, application ‘137 claims a pharmaceutical composition comprising the multispecific polypeptide construct and a pharmaceutically acceptable carrier (claim 109).
Regarding claims 158-161, claim 154 of application ‘137 claims that anti-CD3 dsFv comprises VH of SEQ ID NO: 44 and VL of SEQ ID NO: 72. SEQ ID NO: 44 and 72 of application ‘137 are 100% identical to SEQ ID NO: SEQ ID NO: 44 and 72 of instant application, respectively (Result 5 of 44.rapm; Result 5 of 72.rapm). 
Regarding claim 162, application ‘137 claims that TAA is DLL3, B7-H3, or FRα (claims 148-149, 151, 153). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 5-7, 9-10, 15, 36, 44, 47, 63, 67, 92, 114, 130-132, 136, 145, 147-155 and 158-161 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 238, 241-242, 247, 249-250, 252-253, 256, 264, 271 and 284 of copending Application No. 16/520293 (hereinafter application ‘293; US2020/0048350; IDS filed on 16 October 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 5-7, 67, 130, 145, application ‘293 claims a multispecific polypeptide construct, the multispecific polypeptide construct comprising a first component comprising an immunoglobulin Fc region and a second component comprising a CD3-binding region, wherein: the CD3-binding region is an anti-CD3 disulfide-stabilized Fv antibody fragment (anti-CD3 dsFv) comprising a variable heavy chain region (VH) and a variable light chain region (VL); the Fc is a heterodimeric Fc comprising a first Fc polypeptide and a second Fc polypeptide, wherein the VH and VL of the anti-CD3 dsFv are linked to opposite polypeptides of the heterodimeric Fc; the first and second components are coupled by a polypeptide linker, wherein the Fc region is positioned amino-terminally relative to the CD3-binding region; one or both of the first and second components comprises at least one antigen binding domain that binds a tumor associated antigen (TAA), wherein each of the at least one antigen binding domain(s) is a camelid VHH or a humanized camelid VHH; and one or both of the first and second components comprises at least one co-stimulatory receptor binding region (CRBR) that binds a co-stimulatory receptor, wherein each of the at least one CRBR(s) is a camelid VHH or a humanized camelid VHH; wherein the CD3-binding region is not able to bind cell surface CD3 as determined by flow cytometry, unless at least one of the antigen binding domain is bound to its TAA (claims 238, 250, 252 of application ‘293).
Regarding claims 9-10, application ‘293 claims the multispecific polypeptide construct, wherein the multispecific construct comprises in order, from N-terminus to C-terminus: (a) an immunoglobulin Fc region; a linker; a CD3 binding region that binds CD3; and an antigen binding domain that binds a tumor-associated antigen (TAA) and a co-stimulatory receptor binding region (CRBR) that binds a co-stimulatory receptor; or (b) an antigen binding domain that binds a tumor-associated antigen (TAA) and a co-stimulatory receptor binding region (CRBR) that binds a co-stimulatory receptor; an immunoglobulin Fc region; a linker; and a CD3 binding region that binds CD3 (claim 247).
Regarding claims 15 and 147, application ‘293 claims the multispecific polypeptide construct wherein one or both Fc polypeptides of the heterodimeric Fc region comprises (a) a knob-into-hole modification or (b) a charge mutation to increase electrostatic complementarity of the polypeptides (claim 249).
Regarding claims 36, 44, 47, 131-132 and 148, application ‘293 claims the multispecific polypeptide construct wherein the non-cleavable linker comprises (GGS)n, wherein n is 1 to 10; (GGGGS)n (SEQ ID NO: 173), wherein n is 1 to 10; or (GGGGGS)n (SEQ ID NO: 172), wherein n is 1 to 4 (claim 253).
Regarding claims 63 and 149-151, application ‘293 claims the multispecific polypeptide construct, wherein the first antigen binding domain is positioned amino-terminally relative to the Fc region of the multispecific polypeptide construct and the second antigen binding domain is positioned carboxy-terminally relative to the CD3 binding region of the multispecific construct (claims 241-242).
Regarding claim 92, application ‘293 claims the multispecific polypeptide construct wherein the multispecific polypeptide construct is conjugated to an agent selected from among: a therapeutic11sf-4098589Application No.: 16/520,293Docket No.: 74495-20008.00 agent, an antineoplastic agent, a toxin or fragment thereof, a detectable moiety or a diagnostic agent (claim 264).
Regarding claims 114, 136 and 155, application ‘293 claims a pharmaceutical composition comprising the multispecific polypeptide construct and pharmaceutically acceptable carrier (claims 271).
Regarding claims 152-154, application ‘293 claims the multispecific polypeptide construct wherein the first and second antigen binding domain bind to the same or different TAA (claim 256).
Regarding claims 158-161, claim 284 of application ‘293 claims multispecific polypeptide construct, wherein the anti-CD3 dsFv comprises: a VH having the amino acid sequence of any of SEQ ID NOS: 44, 49-62, 290, and 311 or a sequence that exhibits at least 90% sequence identity to any of SEQ ID NOS: 44, 49-62, 290, and 311; and a VL having the amino acid sequence of any of SEQ ID NOS: 64, 72, 74, 76, 78-81, 241 and 289 or a sequence that exhibits at least 90% sequence identity to any of SEQ ID NOS: 64, 72, 74, 76, 78-81, 241 and 289. SEQ ID NO: 44 and 64 of application ‘293 is 100% identical to SEQ ID NO: 44 and 64 of instant application, respectively (Result 7 of 44.rapm; Result 7 of 64.rapm).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	In the response filed on 3/14/2022, Applicant requested that the Examiner hold the provisional rejection in abeyance until such time as there is an indication of allowability.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643         

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643